PER CURIAM:
John Marvin Overman, Jr., petitions this court for writ of mandamus. He complains of delay and of specific rulings by the district court in an action he filed there. A decision has now been rendered in the case and an appeal is pending in this court. Overman’s complaint of delay, therefore, is moot. While mandamus may not be used as a substitute for appeal, In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979), Overman may pursue the remaining claims he seeks to raise on mandamus in his direct appeal. Accordingly, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED